DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 10-20), filed on the 18th of August, 2020, with respect to the rejection(s) of Claims 48, 50-52, 54-57, 59-61 and 63-72 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0116437 A1 to Chen et al. (Chen), in view of Publication No.: US 2013/0003578 A1 to Hu et al. (Hu), Claims 49 and 58 under 35 U.S.C. 103 as being unpatentable over Chen, in view of Hu and further in view of Publication No.: US 2012/0140778 A1 to Wang et al. (Wang) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 48-52, 54-61 and 63-72 (renumbered to as Claims 1-23) are allowed.
	Independent Claims 48 and 56 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile services; performing one or more measurements in accordance with the received measurement configuration information; and reporting one or more first measurement results for the one or more first measurements supplemented with one or more second measurement results for the one or more second measurements, wherein the one or more second measurement results further include measurement results of one or more neighboring cells’.
	Independent Claims 65 and 68 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘sending, by a network node, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile services; and receiving, in response to the measurement configuration information, one or more reports including one or more first measurement results for the one or more first measurements supplemented with one or more second measurement results for the one or more second measurements, wherein the one or more second measurement results further include measurement results of one or more neighboring cells’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463